Citation Nr: 0909745	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  03-24 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for hypertension.

2.  Entitlement to an initial rating in excess of 10 percent 
for genu varus of the right knee.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from September 1979 to 
August 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
RO in Louisville, Kentucky, which, in pertinent part, 
continued initial ratings of 10 percent for hypertension and 
right knee genu varus and denied TDIU.  

The Board remanded this case in May 2008.  It returns now for 
appellate consideration.


FINDINGS OF FACT

1.  The appellant's service-connected hypertension has not 
been manifested by systolic pressure predominantly 200 or 
more or by diastolic pressure predominantly 110 or more. 

2.  The appellant's service-connected right knee genu varus 
has been manifested by tenderness and pain on the right side, 
without loss of range of motion, instability or subluxation, 
symptomatic semilunar cartilage, tibia or fibula impairment, 
or ankylosis.

3.  The appellant is presently service connected for a left 
knee disability, both for ACL reconstruction and arthritis, 
rated separately as 20 and 10 percent disabling, for right 
knee genu varus, hypertension, right inguinal ring plasty and 
right cord lipoma, a left hip disorder of tenderness over the 
left pelvic/ischial area status post bone graft, scalp 
folliculitis and cyst excision, left ulnar neuropathy, all 
rated as 10 percent disabling, and right ankle sprain 
residuals and a left knee surgical scar, both rated 
noncompensable.  These evaluations do not meet the schedular 
requirements for assignment of a total disability rating 
based on individual unemployability.

4.  The appellant's service connected disabilities are not of 
such severity as to preclude substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 10 
percent for hypertension are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2008).

2.  The criteria for an initial evaluation greater than 10 
percent for right knee genu recurvatum are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5263 (2008).

3.  The criteria for assignment of a total disability rating 
based on individual unemployability are not met, and there is 
no evidence to warrant referral for consideration of 
individual unemployability on an extra-schedular basis.  38 
C.F.R. §§ 3.340, 4.16(a) and (b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claims for higher 
initial ratings and TDIU.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The instant claim arises from a granted claim of service 
connection.  The Court observed that a claim of entitlement 
to service connection consists of five elements, of which 
notice must be provided prior to the initial adjudication: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 
38 U.S.C. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements in initial 
ratings cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2006).  

The appellant's initial ratings claims arise from claims 
filed before the passage of the VCAA.  A letter dated in 
November 2006 fully satisfied the duty to notify provisions, 
including the initial ratings and effective date provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 
at 187.  Although this letter was not sent prior to initial 
adjudication of the appellant's claims, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice in November 2006, he was provided ample 
opportunity to respond with additional argument and evidence 
and the claim was readjudicated and additional supplemental 
statements of the case (SSOCs) were provided to the appellant 
in June 2007, January 2008 and September 2008.  See Prickett 
v. Nicholson, 20 Vet. App. 370 (2006).  

TDIU claims do not require additional notice as specified in 
Dunlap.  Prior to initial adjudication of the appellant's 
claim, a letter dated in June 2002 fully satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  Notice was also provided in 
a November 2006 letter.  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant's Social Security Administration 
records were requested, but the SSA indicated that no records 
were available in June 2008.  The appellant has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the appellant an appropriate VA examination 
in 2004 for the hypertension and knee claims and in 2006 for 
the TDIU claim.  The appellant has not alleged an increase in 
disability since the examinations occurred.  The TDIU 
examination is incomplete, particularly as to the effect of 
his hypertension and ulnar neuropathy on his employability.  
The Board remanded specifically to get an examination that 
would have corrected this problem.  On remand, the RO 
scheduled follow-up examinations for the increased ratings 
and TDIU claims in 2008, but the appellant failed to report 
for them.  He has offered no cause for his failure to report.  
While VA has a statutory duty to assist the appellant in 
developing evidence pertinent to a claim, the appellant also 
has a duty to assist and cooperate with VA in developing 
evidence; the duty to assist is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  It is incumbent 
upon an appellant to submit to VA examinations when applying 
for a VA benefit, especially in instances, such as in this 
case, where the examination is essential to assessing the 
current severity of his service- connected disability.  38 
C.F.R. § 3.326, 3.655.  The Board will proceed based on the 
evidence of record.  38 C.F.R. § 3.655.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).

II. Increased Ratings

The appellant contends that he is entitled to initial ratings 
in excess of 10 percent for his hypertension and right knee.  
For the reasons that follow, the Board concludes that 
increased ratings are not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2008). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

a. Hypertension

The appellant's hypertension is rated under Diagnostic Code 
(DC) 7101, for hypertensive vascular disease.  See 38 C.F.R. 
§ 4.104 (2008).

The Board notes that DC 7101 was revised during the course of 
this claim, effective September 6, 2006.  See 71 Fed. Reg. 
52460.  The revised rating criteria were not provided to the 
appellant.  The revision added Note (3) to DC 7101, which 
states that hypertension should be evaluated separately from 
hypertensive heart disease and other heart disabilities.  See 
id; see also 38 C.F.R. § 4.104 (2006, 2008).  This revision 
did not alter the substantive portions of DC 7101.  See id.  
As will be discussed, the appellant does not have 
hypertensive heart disease or other heart disabilities.  As a 
result, the adjudication of this claim has not been altered 
by the September 2006 revision to DC 7101.  Therefore, there 
is no prejudice to the appellant by this Board decision.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Under DC 7101, a 10 percent evaluation is provided when 
evidence demonstrates diastolic pressure predominantly 100 or 
more, or systolic pressure predominantly 160 or more, and a 
minimum of 10 percent is also assigned when there is a 
history of diastolic blood pressure of predominantly 100 or 
more and continuous medication is required for control.  See 
38 C.F.R. § 4.104.  A 20 percent evaluation is warranted for 
hypertension with diastolic pressure predominantly 110 or 
more, or; systolic pressure is predominantly 200 or more.  
Id.  If there is hypertension with diastolic pressure 
predominantly 120 or more, a 40 percent rating is in order.  
Id.  A maximum schedular evaluation of 60 percent is assigned 
when there is diastolic pressure predominantly 130 or more.  
Id.  VA regulations define hypertension as a pattern of 
sustained elevated blood pressure readings, shown on 
different days, of diastolic pressure of predominately 90 mm 
or more, and isolated systolic hypertension means that the 
systolic pressure is predominantly 160 mm or more with a 
diastolic pressure of less than 90.  38 C.F.R. § 4.104, DC 
7101 at NOTE 1 (2008).

Substantial treatment records have been associated with the 
file.  Two days before separation, the appellant had 162/99 
blood pressure readings.  Shortly after separation, the 
appellant had 168/98 while receiving emergency treatment 
following a September 2000 car accident.  In November 2000, 
the appellant had 152/82 readings, 151/95 readings while 
discussing politics.  In December 2000, he had 162/88 
readings, 162/110 taken manually.  On May 18, 2001, he had 
166/99 while receiving treatment for the flu.  On May 29, 
2001, he had 153/97 readings.  On June 1, 2001, he had 
readings that were 182/123 at first, declining 165/107, then 
to 151/100.  In July 2001, the appellant had 152/94 readings.  
In August 2001 he had 145/83, with a right arm reading of 
123/72.  A left arm reading was also done, but was illegible 
but appears to be 133/62.  In December 2001, he had 165/88 
readings.  In April 2002, he had 152/101 readings.  At a July 
2002 VA examination, he had readings of 178/103 sitting, 
189/121 standing and 180/108 prone.  In August 2002, he had 
138/73 readings.  In September 2002, his blood pressure was 
158/68.  On October 3, 2002, his readings were 146/91.  On 
October 28, 2002, the appellant's blood pressure was 158/76.  
In December 2002, the readings were 146/83.  In March 2003, 
the readings were 151/97.  On April 2, 2003, the readings 
were 147/91.  On April 9, 2003, the readings were 151/82.  In 
June 2003, the appellant had 163/88.  In October 2003, the 
appellant had 149/98 readings at first, declining to 139/74.  
On December 6, 2003, the readings were 149/97.  A 2003 record 
indicates readings of 164/93, declining to 156/99.  The 
record is a copy and the precise date is obscured by damage 
to the original.  On December 10, 2003, the readings were 
150/90.  On December 11, 2003, the readings were 166/100.  On 
December 24, 2003, the readings were 157/88.  On January 11, 
2004, the readings were 163/94.  On January 24, 2004, the 
readings were 154/102.  In July 2004, the appellant had a VA 
examination for hypertension, with readings of 140/88, 148/90 
and 150/90.  The remaining records do not record the 
appellant's blood pressure readings.

There is no evidence to show that the appellant has systolic 
pressure of 200 or more.  A higher rating cannot be granted 
on that basis.

The appellant had a single set of readings at his July 2002 
VA examination that indicated diastolic pressure above 110.  
Even here, the diastolic pressure fell below the necessary 
level at the examination.  There is no indication that the 
diastolic pressure reached such heights again.  In light of 
the large number of readings both before and after, the Board 
finds that the appellant's diastolic pressure was not 
predominantly above 110.  A higher rating under DC 7101 is 
not warranted.  

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet.App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The schedular evaluation for the appellant's hypertension 
disability is not inadequate.  His complained of symptoms are 
those contemplated by Diagnostic Code 7101.  There are no 
symptoms left uncompensated or unaccounted for by the 
assignment of a schedular rating.  It does not appear that 
the appellant has an "exceptional or unusual" disability; 
he merely disagrees with the assigned evaluation for his 
level of impairment.  In other words, he does not have any 
symptoms from his service-connected disorder that are unusual 
or are different from those contemplated by the schedular 
criteria.  The available schedular evaluations for that 
service-connected disability are adequate.  Referral for 
extraschedular consideration is not warranted.  See 
VAOPGCPREC 6-96.  Further inquiry into extraschedular 
consideration is moot.  See Thun, supra.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's hypertension claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

b. Right Knee

The appellant is rated currently as 10 percent disabling 
under Diagnostic Code (DC) 5263.  38 C.F.R. § 4.71a (2008).  
The ratings schedule does not specifically provide a DC for 
genu varus, and the RO assigned an analogous rating under DC 
5263 for genu recurvatum.  See id.  This is the maximum 
rating available under this DC.  Id.  The Board will evaluate 
the appellant on the basis of potentially applicable, 
alternate DCs.  

The criteria for ratings on limitation of motion of the knee 
are in two groups, limitation of flexion and limitation of 
extension.  Limitation of flexion of a leg warrants a 
noncompensable evaluation if flexion is limited to 60 
degrees, a 10 percent evaluation if flexion is limited to 45 
degrees, a 20 percent evaluation if flexion is limited to 30 
degrees or a 30 percent evaluation if flexion is limited to 
15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2008).  Limitation of extension of a leg warrants a 
noncompensable evaluation if extension is limited to 5 
degrees, a 10 percent evaluation if extension is limited to 
10 degrees, a 20 percent evaluation if extension is limited 
to 15 degrees, a 30 percent evaluation if extension is 
limited to 20 degrees, a 40 percent evaluation if extension 
is limited to 30 degrees or a 50 percent evaluation if 
extension is limited to 45 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2008).  Separate ratings may be awarded 
for limitation of flexion and limitation of extension of the 
same knee joint.  VAOPGCPREC 09-04 (Sept. 17, 2004).

The appellant was evaluated at a July 2002 VA examination.  
The appellant reported pain on the right side, but denied 
locking, buckling or give way.  He denied injuries and 
surgeries.  His gait was normal and his shoes were worn on 
the outside.  The examiner indicated full active and passive 
range of motion.  The genu varus deformity was about 5-6 
degrees.  

At a May 2006 VA examination, the appellant had a full range 
of motion without pain.  He was able to do a deep knee bend.  

There are no other range of motion tests of record.  In light 
of the full range of motion, ratings under either DC 5260 or 
5261 are not warranted.  

Knee instability is rated under DC 5257.  38 C.F.R. § 4.71a, 
DC 5257 (2008).  A 10 percent rating requires slight 
recurrent subluxation or lateral instability of a knee.  A 20 
percent rating requires moderate subluxation or lateral 
instability of a knee.  A 30 percent evaluation is warranted 
for severe knee impairment with recurrent subluxation or 
lateral instability.  Id.  Subluxation of the patella is 
"incomplete or partial dislocation of the knee cap."  
Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing 
Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th 
edition 1988)).  The appellant denied instability at the July 
2002 VA examination, and no instability or subluxation was 
noted on examination.  At the appellant's May 2006 VA 
examination, the drawer sign test was negative and the valgus 
and varus stress tests were negative.  There is no evidence 
of instability or subluxation.  A higher rating is not 
warranted under DC 5257.  

Diagnostic Code 5258 (dislocated semilunar cartilage) and 
Diagnostic Code 5259 (removal of semilunar cartilage, 
symptomatic) both address issues of cartilage damage.  A 10 
percent rating is available for symptomatic removal of 
cartilage.  38 C.F.R. § 4.71a, DC 5259.  This is the only 
rating available under this DC.  See id.  A 20 percent rating 
is available for dislocated, symptomatic cartilage with 
frequent episodes of "locking," pain and effusion into the 
joint.  38 C.F.R. § 4.71a, DC 5258.  A September 2002 MRI of 
the right knee was interpreted to show a possible tear of the 
medical meniscus posterior horn.  The May 2006 VA examination 
report indicated that the McMurray's test was negative, 
meaning that no disability of the meniscus was detected on 
orthopedic examination.  The appellant does not have 
dislocated cartilage, has denied locking and effusion.  The 
Board finds that the criteria for a rating under either DC 
5258 or 5259 have not been met.  

Additional Diagnostic Codes provide for additional ratings 
for disabilities of the knees depending on the symptoms 
shown.  Since the record does not show that the appellant's 
knee disorder involves ankylosis or tibia or fibula 
impairment, additional ratings for the appellant's knee 
disorder are not warranted under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5262 (2008).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  At his 
July 2002 VA examination, he had some palpable tenderness.  
He was able to do a deep knee bend.  His gait was normal.  At 
his May 2006 VA examination, he had a normal gait and was 
able to do a deep knee bend.  The appellant could walk on his 
heels and toes and tandem walk.  He could stand on one foot 
for ten seconds.  The Board finds that without the tenderness 
and pain on the right side, the appellant would have no 
functional impairment at all.  Because he receives a 10 
percent rating under DC 5263 for these symptoms, a further 
grant under the rule of DeLuca is not warranted.  

The Board has considered the possibility of staged ratings.  
Fenderson; Hart, both supra.  The Board, however, concludes 
that the criteria for a rating in excess of 10 percent have 
at no time been met.  Accordingly, staged ratings are 
inapplicable.  See id.  

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet.App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The schedular evaluation for the appellant's right knee 
disability is not inadequate.  His complained of symptoms are 
those contemplated by Diagnostic Code 5263.  There are no 
symptoms left uncompensated or unaccounted for by the 
assignment of a schedular rating.  It does not appear that 
the appellant has an "exceptional or unusual" disability; 
he merely disagrees with the assigned evaluation for his 
level of impairment.  In other words, he does not have any 
symptoms from his service-connected disorder that are unusual 
or are different from those contemplated by the schedular 
criteria.  The available schedular evaluations for that 
service-connected disability are adequate.  Referral for 
extraschedular consideration is not warranted.  See 
VAOPGCPREC 6-96.  Further inquiry into extraschedular 
consideration is moot.  See Thun, supra.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

III. TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities: Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the appellant's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

The appellant is presently service connected for a left knee 
disability, both for ACL reconstruction and arthritis, rated 
separately as 20 and 10 percent disabling, for right knee 
genu varus, hypertension, right inguinal ring plasty and 
right cord lipoma, a left hip disorder of tenderness over the 
left pelvic/ischial area status post bone graft, scalp 
folliculitis and cyst excision, left ulnar neuropathy, all 
rated as 10 percent disabling, and a right ankle sprain 
residuals and a left knee surgical scar, both rated 
noncompensable.  The appellant's combined rating is 60 
percent, including bilateral factors for the left and right 
knees.  38 C.F.R. § 4.25.  The appellant does not meet the 
schedular criteria listed in 4.16(a).  

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service 
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The 
appellant's service-connected disabilities, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on the issue must be addressed.  38 
C.F.R. § 4.16(b).  The rating board did not refer this case 
for extra-schedular consideration.

At his July 2002 VA examination, the appellant reported that, 
following separation, he had worked under a contract for 
Lockheed Martin as a civil service worker at Fort Knox.  He 
indicated that he did "two rounds" of the contract, leaving 
after he failed to qualify for a third round.  He indicated 
that he was not seeking employment at the time.  He also 
stated that, during his employment, he had problems with 
prolonged standing and walking.  The appellant apparently 
stated that he was able to work, but not those jobs that 
would put strain on his lower extremities.  

The appellant had a May 2006 VA examination, the reports of 
which indicate that he was not unemployable by reason of his 
service connected disabilities.  The examiner neglected to 
consider whether his hypertension or ulnar neuropathy made 
him unemployable.  The appellant stated that he had been 
unemployed since December 2003, when he had worked as a 
security guard at the Fort Knox hospital.  The examiner 
indicated that several of the appellant's disabilities, 
particularly his knees, would require him to avoid physically 
stressful jobs, but that he could still work sedentary jobs.  

The appellant's DD 214 for his retirement in August 2000 
indicates that the appellant is in receipt of three Army 
Commendation Medals, two Army Achievement Medals, the 
Noncommissioned Officers (NCO) Professional Development 
Ribbon (Advanced Level), and completion of the Advanced NCO 
course and several instructor training courses.

While the appellant may have worked physical jobs after 
separation, there is no evidence to suggest that he is 
incapable of working a sedentary job.  On the contrary, his 
performance in the Army shows that he is more than capable.  
The examination reports are somewhat incomplete, but the 
appellant failed to report for another examination in 2008.  
The Board must proceed with the evidence of record, which 
shows that his service connected disabilities do not render 
him unemployable.  

The objective evidence as to the severity of the appellant's 
service-connected conditions does not show that the 
conditions would prevent him from being employed.  In this 
case, the preponderance of the evidence is against finding 
that the appellant's service-connected disabilities alone 
make him unemployable.  The only medical evidence of record 
shows that his service-connected conditions are not of such 
severity as to preclude gainful employment.  In Van Hoose, 
the Court noted,

The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high 
rating in itself is recognition that the impairment 
makes it difficult to obtain and keep employment.  The 
question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See 38 C.F.R. 
§ 4.16(a) (1992).

Van Hoose, 4 Vet. App. at 363.  In this case, there is simply 
no evidence of unusual or exceptional circumstances to 
warrant referral for extra-schedular consideration of a total 
disability rating based solely on the veteran's service-
connected disorders.  

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the appellant's claim that he is 
precluded from securing substantially gainful employment 
solely by reason of his service-connected disorders or that 
he is incapable of performing the mental and physical acts 
required by employment due solely to his service-connected 
disorders, even when his disability is assessed in the 
context of subjective factors such as his occupational 
background and level of education.  The Board concludes, 
therefore, that a total disability rating for compensation 
purposes based on individual unemployability is not 
warranted.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
5107(b); Gilbert, supra.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
hypertension is denied.

Entitlement to an initial rating in excess of 10 percent for 
genu varus of the right knee is denied.

Entitlement to TDIU is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


